PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/154,156
Filing Date: 13 May 2016
Appellant(s): Becker et al.



__________________
John Wagner, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 10, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 18, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.	Whether Claims 1, 2, 8, 9, 13, 15, 16, and 21-25 are unpatentable under 35 U.S.C. 103 over Chen in view of Laliklyan
Appellant’s main argument is that the combination of the structure of USPN 5,310,203 to Chen with that of USPN 6,412,803 to Lalikyan would not have been obvious to one of ordinary skill in the art because Chen explicitly teaches away from such a combination.  Appellant relies on Figure 2 of Chen for an explicit teaching away from the claimed invention, asserting that the concave surface of the lower tube 20 of Chen would interfere with, and prevent usage with, a disc brake rotor.  However, it is well established that, for a reference to teach away from a combination, it must do more than simply describe alternatives.  It must actively criticize, discount, or discourage that claimed solution.   (See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) and In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)).  The schematic representation of an invention in the drawings of a reference can be relied upon for what it clearly teaches, but the depiction of an exemplary embodiment is not a teaching away from alternative forms of the invention unless the reference specifically describes that limitation.  In the present case, the Chen written description does not specify what type of brake is to be used with the fork and a brake structure is not illustrated.  Chen further teaches that one preferred embodiment has been disclosed but “various modifications thereof have will be apparent to those skilled in the art” (see 
Appellant argues that Chen teaches away from the use of disc brakes because Chen’s lower fork, as illustrated, has a concave lower end that would inherently interfere with a brake disc or rotor.  Chen shows a lower fork 20 with a lower half that tapers outwardly, leaving a wider space between lower fork tube lower ends than the lower fork tube upper ends.  It also shows dropouts at the distal lower end portions of the lower tubes 20 for mounting a front wheel axle.  When disc brakes are present, the brake disc is mounted to the wheel, not the fork, and a brake caliper is mounted to lower tubular portions of the fork, usually by way of bosses formed on the rear side of the lower fork.  The “concave surface” of Chen, to which appellant refers, appears to be a conventional dropout on the lower distal end of each fork tube 20, as seen in Figures 1 and 2.  The examiner agrees that Chen appears to show a concave surface at the lower end of each lower fork tube, but it is not seen how that concave lower surface of the fork would interfere with a disc brake mounted to the wheel.  The wheel axle, not the brake structure, is mounted to the dropout.  Arguably, the taper and concave lower end of the lower fork tube create a larger space between the forks that would provide disc brake structures more space rather than interfering with them.  Therefore, appellant’s argument is not convincing.
Appellant has also provided no evidence to support the contention that the fork configuration of Chen teaches away from the use of disc brakes or that modifying the Chen fork for use with disc brakes is impracticable.  For the purpose of illustrating the state of the art, however, the examiner has cited a number of references, including that to Anderson (USPN 2016/0377141).  Anderson shows a fork configuration, having lower tubes with both bosses 220 for rim brakes and bosses 222 for disc brakes on a single fork configuration that has narrow lower end dropouts.  The user can, therefore, select the 
Appellant argues that the prior art to Chen and Lalikyan fails to teach a recessed area of at least one tube “configured for receiving the entirety of the thickness of a disc brake rotor when the disc brake rotor is mounted on a hub between said set of first tubes”.  Lalikyan shows, in Figures 4 and 6, a fork tube 24 having a recessed area to accommodate a brake rotor (brake disc 14).  The drawings illustrate that a substantial amount of the thickness of the brake rotor is received within the recess but not the entire thickness.  The rejection of the final office action acknowledges that Lalikyan does not appear to illustrate that the entirety of the thickness of the rotor is received within the recessed area.  However, the Office Action explains that the depth of the recess is a matter of degree that depends on a balance of factors that are believed to be design considerations.  The examiner maintains that one of ordinary skill in the art would have considered it a matter of obvious design choice to deepen the recess to accomplish the same effect as a shallower recess, but to a greater degree.  That is, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a recess for the brake rotor in order to narrow the space between the fork legs to make the fork narrower, lighter and less bulky and that it would have been further obvious to increase the depth of the recess, to a depth that can receive the entire thickness of the brake rotor, for an even narrower, lighter and less bulky fork.  
The examiner contends that the depth of the recess is a matter of design choice and the detailed disclosure appellant’s application appears to agree.  The detailed disclosure of the present application indicates that the depth of the recess depends on a number of design factors, including the 

Response to Arguments
1.	Appellant takes issue with the examiner’s response to arguments in the Final Rejection, dated 03/18/2021, that the Appellant asserts that the Chen reference is designed for use with a rim brake.  The examiner agrees that appellant’s arguments dated 3/4/2021 did not state that the Chen structure requires a rim brake.  However, appellant’s remarks dated 03/24/2020 did argue that “the Chen device is explicitly configured for use with a conventional ‘Rim Brake’” and that is why the concave surface taught by Chen is not suitable for use with a disc brake.  Appellant’s position on that point was not withdrawn so the examiner assumed that it remained the basis of appellant’s argument that Chen teaches away from the use of a disc brake.
2.	Appellant argues that the examiner’s comment that the lower fork configuration is not given importance in the Chen disclosure is indicative of an improper analysis of the Chen reference.  The examiner’s comment was in response to appellant’s position that the shape of the lower end of the lower tube of Chen is a significant feature that teaches away from the claimed invention.  However, that feature, having a concave dropout shape, is not discussed in Chen.  Chen is mainly focused on the shock absorbing structure.  Therefore, although Chen must be viewed in its entirely, there is no indication that 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
Conferees:
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.